MEMORANDUM **
On May 23, 2008, this court concluded that, to the extent a certifícate of appealability is required in this appeal, the request is denied. To the extent a certifícate of appealability is unnecessary, this court ordered appellant to show cause as to why the district court’s judgment should not be summarily affirmed for the reasons stated in the district court’s order entered April 4, 2008 and the magistrate judge’s order entered February 8, 2008.
Appellant and appellees have filed responses to the court’s order to show cause; the order is therefore discharged. A review of the responses and the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All outstanding motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.